DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1, 9, and 15 describe “each of the optical fibers extending through the canister.” It is not clear from the claim language if these optical fibers are intended to refer to the plurality of first optical fibers or the second optical fiber of each of the plurality of pigtail cords. 
For examination purposes, a reference teaching either the plurality of first optical fibers or the second optical fiber of each of the plurality of pigtail cords as extending through the canister will be considered to anticipate the claim limitation.
Claims 2-8, 10-14, and 16-20 depend from Claims 1, 9, 15 and fail to remedy the described indefiniteness.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,737,786 to Compton et al. (hereinafter “US1”).
Regarding Claim 1, US1 describes a fiber optic cable breakout assembly (see Figs 1-2 and 10-18), comprising: a fiber optic cable (114) including a plurality of first optical fibers (130) and a first jacket (128) surrounding the optical fibers; a breakout canister (118); a plurality of pigtail cords (112), each of the pigtail cords including a second optical fiber (122) partially encased in a second jacket (120) and an optical connector (126), each of the pigtail cords extending away from the canister, each of the optical fibers extending through the canister (see Figs 10-18); and a flexible furcation tube attached to and extending between the fiber optic cable and the breakout canister, the furcation tube including an armored inner layer (136) and a polymeric outer layer (138), wherein each of the first optical fibers is spliced to a respective second optical fiber within the inner layer of the furcation tube (at 164).
Regarding Claim 2, US1 describes the furcation tube including a middle layer disposed between the inner and outer layers, the middle layer comprising strength members (140).
Regarding Claim 7, US1 describes splices between the first and second optical fibers are surrounded by a splice protector within the furcation tube (see Column 5 Lines 37-39).
Regarding Claim 8, US1 describes the first optical fibers in the form of a ribbon (see Column 4 Lines 60-66).
Allowable Subject Matter
The subject matter of Claims 3-6 and 9-20 would be allowable as construed for examination. However, these claims stand rejected under 35 U.S.C. 112(b) as set forth above herein.
Claims 3-6, 9-14, and 17-20 describe a first transition sleeve overlying an end of the first jacket and the outer layer at a first end of the furcation tube, and a second transition sleeve overlying the outer layer of a second end of the furcation tube and a portion of the canister.
Claims 9-14 and 15-20 describe the furcation tube including a corrugated armored inner layer.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874